Citation Nr: 0824888	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-25 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The appellant initially enlisted in the South Carolina Army 
National Guard in October 1977.  He served on initial active 
duty for training from December 1977 to March 1978, at which 
time he returned to his National Guard unit until June 1, 
1991.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions (dated February 
2003 and June 2003) of the Columbia, South Carolina 
Department of Veterans Affairs (VA) Regional Office (RO), 
wherein the RO determined that new and material evidence had 
not been received to reopen a claim for service connection 
for paranoid schizophrenia.

The appellant testified at a video conference hearing before 
the undersigned Veterans Law Judge in June 2005.  A 
transcript of that hearing is associated with the claims 
file.  From the date of the hearing, the record was held open 
for 30 days in order to allow for the submission of 
additional evidence for consideration.  Additional evidence 
was submitted in July 2005, accompanied by a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (2007).

In January 2006, the Board remanded this case to the RO for 
further development.


FINDINGS OF FACT

1.  In an unappealed August 1995 rating decision, the RO 
denied service connection for schizophrenic reaction, 
paranoid.

2.  In an unappealed October 2001 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for schizophrenic reaction, paranoid.

3.  Evidence submitted since the October 2001 decision 
denying service connection for paranoid schizophrenia either 
does not bear directly and substantially upon the specific 
matter under consideration, is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

The October 2001 rating decision is final.  The additional 
evidence received since that decision is not new and 
material, and the appellant's claim of entitlement to service 
connection for paranoid schizophrenia is not reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 28 C.F.R. §§ 
3.104(a), 3.156, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the appellant was 
provided notice of the VCAA in January 2003, prior to the 
adjudication of his claim in the February 2003 and June 2003 
rating decisions at issue.  An additional VCAA letter was 
sent to the appellant in February 2006.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the appellant was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

In addition, the January 2003 letter informed the appellant:

You were previously denied service connection for 
Schizophrenia and were notified of the decision on 
10-24-01.  The appeal period for this decision has 
expired and the decision is final.  In order for us 
to reconsider this issue, we need "new and 
material evidence."

To qualify as "new evidence," it must be 
submitted to VA for the first time.  New evidence 
can be documents, statements from lay persons, 
medical reports, or other similar evidence.  
Evidence that is cumulative and tends to reinforce 
a previously established point is NOT considered 
new.

To qualify as "material evidence," the additional 
information must bear directly and substantially 
upon the issue for consideration.

The evidence must meet both of these requirements.

Moreover, the appellant was notified in the February 2003 
rating decision on appeal that he was previously denied 
entitlement to service connection for paranoid schizophrenia 
and that his claim remained denied because the evidence 
failed to show that his current condition was related to 
active military service.

In February 2003, VA sent a letter to the appellant that 
reiterated the definitions for "new" and "material" 
evidence and also stated the following:

We have enclosed a copy of your [February 2003] 
Rating Decision for your review.  It provides a 
detailed explanation of our decision, the evidence 
considered and the reasons for our decision.  You 
can find the decision discussed in the section 
titled "Decision."  The evidence we considered is 
discussed in the section titled "Evidence."  The 
reasons for our decision can be found in the 
portion of the rating titled "Reasons for 
Decision" or "Reasons and Bases."

In addition, the appellant was notified in the July 2004 
Statement of the Case that he was previously denied 
entitlement to service connection for paranoid schizophrenia 
because the evidence failed to show that the condition had 
been incurred while on active duty or manifested to a 
compensable degree within the one-year period following 
discharge from active duty.  Accordingly, the appellant has 
received a sufficient explanation of what evidence must be 
submitted to reopen his claim.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the appellant received Dingess notice 
in March 2006, including as it relates to the downstream 
disability rating and effective date elements of his claim.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service personnel records, 
service medical records, South Carolina National Guard 
records, private medical records, Social Security 
Administration (SSA) records, and statements from the 
appellant and his representative.  The appellant has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The appellant and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

The Board notes that VA's statutory duty to assist a claimant 
in the development of a previously finally denied claim does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Pertinent Laws and Regulations

Finality / new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).  A claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108 (West 2002), which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in January 2003, subsequent to that date.  
Therefore, the current version of the law, which is set forth 
in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

A VA adjudicator must follow a two-step process in evaluating 
a previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, then the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all of the evidence, both new and old, after ensuring that 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2007).

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  38 C.F.R. § 3.306(a) (2007).  Evidence of the 
veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  See Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, then the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

Factual background

In August 1995, the RO denied service connection for 
schizophrenic reaction, paranoid, on the basis that the 
evidence failed to show that this condition was incurred in 
or caused by military service, and the condition was not 
shown to have manifested within the one-year presumptive 
period after military discharge.

The appellant was informed of the August 1995 decision 
denying service connection by letter in August 1995.  He did 
not file a timely appeal; hence, that decision is final and 
binding on him based on the evidence then of record.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104; 20.1103 
(2007).

In October 2001, the RO determined that the claim for service 
connection for schizophrenic reaction, paranoid, should 
remain denied on the basis that no new and material evidence 
had been received to reopen this claim.

The appellant was informed of the October 2001 decision 
denying service connection by letter in October 2001.  He did 
not file a timely appeal; hence, that decision is final and 
binding on him based on the evidence then of record.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104; 20.1103 
(2007).

The "old" evidence

Evidence of record at the time of the October 2001 rating 
decision consisted of the appellant's service medical 
records, South Carolina National Guard records, private 
medical records from the Columbia Area Mental Health Center 
and the South Carolina Department of Mental Health, and 
Social Security Administration (SSA) records.

The appellant's service medical records and South Carolina 
National Guard records were negative for any complaints, 
symptoms, diagnosis, or treatment of paranoid schizophrenia.

According to the private medical evidence of record, the 
appellant was diagnosed with schizophrenia in August 1990.  
In March 1991, the appellant was found not guilty by reason 
of insanity during a trial of Indictment for Murder with 
regard to the death of his mother.  In light of this verdict, 
the judge instructed that the appellant should be immediately 
committed to the South Carolina State Hospital for further 
testing.

Private medical records from the Columbia Area Mental Health 
Center and South Carolina Department of Mental Health, as 
well as SSA records, showed continued treatment for the 
appellant's schizophrenia from 1992 to 2001.  These records 
did not provide any evidence to show that the appellant's 
condition was incurred in or aggravated by active military 
service from December 1977 to March 1978, nor do they provide 
any evidence to show that a psychosis had manifested to a 
compensable degree within one year following release from 
active military service in March 1978.

Analysis

The unappealed August 1995 and October 2001 rating decisions 
that denied service connection for paranoid schizophrenia are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R.   § 20.1103 (2007).  
As explained above, the appellant's claim for service 
connection may be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2007).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally submitted evidence 
(i.e., since October 2001) raises a reasonable possibility of 
substantiating this claim, namely whether the appellant's 
condition was incurred in or caused by active military 
service and/or whether his condition was shown to have 
manifested within the one-year presumptive period after his 
active military discharge.

Since the October 2001 rating decision, the evidence that has 
been associated with the claims file consists of duplicate 
treatment records from the South Carolina Department of 
Mental Health as well as duplicate SSA records.  Copies of 
such records which were submitted subsequent to the October 
2001 rating decision do not represent new and material 
evidence as they were already considered in the previous 
denial.  Therefore, this evidence is not new and material.

At his June 2005 Video Board hearing, the appellant testified 
that he had been taking medication for schizophrenia prior 
to, and at the time of, his entry into active service in 
December 1977.  See Video Board Hearing Transcript at pages 
4-6.  The Board notes that, insofar as the appellant - 
through his testimony - suggests a relationship between his 
currently diagnosed schizophrenia and any aggravation of that 
condition during his active military service, his statements 
are insufficient to support his service connection claim.  It 
is now well-established that a layperson without medical 
training, such as the appellant, is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See 38 C.F.R. § 3.159; Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Indeed, in Routen v. Brown, 10 Vet. App. 
183, 186 (1997), the Court noted: "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

For these reasons, the Board finds that the evidence 
submitted in support of service connection for paranoid 
schizophrenia since the October 2001 rating decision is 
cumulative of evidence previously considered or does not bear 
directly and substantially upon the issue at hand, and in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board concludes that the 
evidence received since the October 2001 denial of service 
connection for paranoid schizophrenia is not new and 
material; therefore, the claim is not reopened. 38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 3.156(a).

As discussed above, there is no duty on the part of VA to 
assist the appellant in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the appellant of the evidence 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).


ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for paranoid schizophrenia.  The 
claim remains denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


